The appellant was indicted, tried and convicted of arson in the first- degree. The' only error assigned.was the refusal of the court to give to the jury the following written charge requested by the defendant :• If there is a reasonable possibility that some person' other than the defendant may have done tlie. act,..then the defendant is entitled to an acquittal.” The court holds that this charge was properly refused, citing James v. State, 104 Ala. 21; Porter v. State, 107 Ala. 27. The judgment of conviction is affirmed.
Opinion by
Haralson, J.